Mr. Presiding Justice Me Surely delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 29*—what Appellate Court may not take judicial notice of. The Appellate Court cannotz take judicial notice of a city ordinance upon which a prosecution by the city is based where such ordinance is not preserved in the record. 2. Municipal Court of Chicago, § 29*—when presumed that trial court is justified in finding defendant guilty for violation of city ordinance. Where a city ordinance upon which a prosecution for gambling is based is not preserved in the record, it must he presumed on appeal that the trial court was justified in its finding that the defendant was guilty of engaging in gambling in violation of such ordinance.